
	
		II
		110th CONGRESS
		1st Session
		S. 360
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 23, 2007
			Mr. Bingaman (for
			 himself and Mr. Smith) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to expand expenses which qualify for the Hope Scholarship Credit and to make
		  the Hope Scholarship Credit and the Lifetime Learning Credit
		  refundable.
	
	
		1.Short titleThis Act may be cited as the
			 Greater Access To Education Act of
			 2007.
		2.Expansion of educational expenses allowed
			 as part of Hope Scholarship Credit
			(a)Qualified tuition and related expenses
			 expanded To include room and board, books, supplies, and
			 equipmentParagraph (1) of
			 section
			 25A(f) of the Internal Revenue Code of 1986 (defining qualified
			 tuition and related expenses) is amended by adding at the end the following new
			 subparagraph:
				
					(D)Additional expenses allowed for Hope
				Scholarship CreditFor
				purposes of the Hope Scholarship Credit, such term shall, with respect to any
				academic period, include—
						(i)reasonable costs for such period incurred
				by the eligible student for room and board while attending the eligible
				educational institution, and
						(ii)fees, books, supplies, and equipment
				required for such period for courses of instruction at the eligible educational
				institution.
						.
			(b)Hope Scholarship Credit not reduced by
			 Federal Pell Grants and supplemental educational opportunity
			 grantsSubsection (g) of
			 section 25A of such Code (relating to special rules) is amended by adding at
			 the end the following new paragraph:
				
					(8)Pell and seog grantsFor purposes of the Hope Scholarship
				Credit, paragraph (2) shall not apply to amounts paid for an individual as a
				Federal Pell Grant or a Federal supplemental educational opportunity grant
				under subparts 1 and 3, respectively, of part A of title IV of the
				Higher Education Act of 1965 (20
				U.S.C. 1070a and 1070b et seq.,
				respectively).
					.
			(c)Expanded hope expenses not subject to
			 information reporting requirementsSubsection (e) of section 6050S of such
			 Code (relating to definitions) is amended by striking subsection
			 (g)(2) and inserting subsections (f)(1)(D) and
			 (g)(2).
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to expenses paid after December 31, 2006 (in tax years
			 ending after such date), for education furnished in academic periods beginning
			 after such date.
			3.Hope and Lifetime Learning credits to be
			 refundable
			(a)Credit To be refundableSection 25A of the Internal Revenue Code of
			 1986 (relating to Hope and Lifetime Learning credits), as amended by section 2,
			 is hereby moved to subpart C of part IV of subchapter A of chapter 1 of such
			 Code (relating to refundable credits) and inserted after section 35.
			(b)Technical amendments
				(1)Section 36 of the Internal Revenue Code of
			 1986 is redesignated as section 37.
				(2)Section 25A of such Code (as moved by
			 subsection (a)) is redesignated as section 36.
				(3)Paragraph (1) of section 36(a) of such Code
			 (as redesignated by paragraph (2)) is amended by striking this
			 chapter and inserting this subtitle.
				(4)Subparagraph (B) of section 72(t)(7) of
			 such Code is amended by striking section 25A(g)(2) and inserting
			 section 36(g)(2).
				(5)Subparagraph (A) of section 135(d)(2) of
			 such Code is amended by striking section 25A and inserting
			 section 36.
				(6)Section 221(d) of such Code is
			 amended—
					(A)by striking section
			 25A(g)(2) in paragraph (2)(B) and inserting section
			 36(g)(2),
					(B)by striking section
			 25A(f)(2) in the matter following paragraph (2)(B) and inserting
			 section 36(f)(2), and
					(C)by striking section
			 25A(b)(3) in paragraph (3) and inserting section
			 36(b)(3).
					(7)Section 222 of such Code is amended—
					(A)by striking section 25A in
			 subparagraph (A) of subsection (c)(2) and inserting section
			 36,
					(B)by striking section 25A(f)
			 in subsection (d)(1) and inserting section 36(f), and
					(C)by striking section
			 25A(g)(2) in subsection (d)(1) and inserting section
			 36(g)(2).
					(8)Section 529 of such Code is amended—
					(A)by striking section
			 25A(g)(2) in subclause (I) of subsection (c)(3)(B)(v) and inserting
			 section 36(g)(2),
					(B)by striking section 25A in
			 subclause (II) of subsection (c)(3)(B)(v) and inserting section
			 36, and
					(C)by striking section
			 25A(b)(3) in clause (i) of subsection (e)(3)(B) and inserting
			 section 36(b)(3).
					(9)Section 530 of such Code is amended—
					(A)by striking section
			 25A(g)(2) in subclause (I) of subsection (d)(2)(C)(i) and inserting
			 section 36(g)(2),
					(B)by striking section 25A in
			 subclause (II) of subsection (d)(2)(C)(i) and inserting section
			 36, and
					(C)by striking section
			 25A(g)(2) in clause (iii) of subsection (d)(4)(B) and inserting
			 section 36(g)(2).
					(10)Subsection (e) of section 6050S of such
			 Code is amended by striking section 25A and inserting
			 section 36.
				(11)Subparagraph (J) of section 6213(g)(2) of
			 such Code is amended by striking section 25A(g)(1) and inserting
			 section 36(g)(1).
				(12)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting before the period or
			 from section 36 of such Code.
				(13)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by striking the item relating to section 36 and inserting the following:
					
						
							Sec. 36. Hope and Lifetime
				Learning credits.
							Sec. 37. Overpayments of
				tax.
						
						.
				(14)The table of sections for subpart A of such
			 part IV is amended by striking the item relating to section 25A.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			
